            Case 1:19-cv-03837-VSB Document 14 Filed 05/19/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :                        5/19/2019
MARSH & MCLENNAN AGENCY LLC,                              :
                                                          :
                                        Plaintiff,        :
                                                          :       19-CV-3837 (VSB)
                      - against -                         :
                                                          :             ORDER
                                                          :
ELMER “RICK” FERGUSON,                                    :
                                                          :
                                         Defendant. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of the parties’ joint letter dated May 9, 2019. (Doc. 12.) Accordingly, it

is hereby

        ORDERED that my previous Order dated May 9, 2019, (Doc. 10), shall remain in effect

until the preliminary junction hearing is held in this matter.

        IT IS FURTHER ORDERED that Plaintiff shall be permitted to seek discovery from

Defendant on an expedited basis and take the deposition of Defendant, on or before May 24,

2019. Defendant shall respond to limited document requests pursuant to Fed. R. Civ. P. 34, and,

within ten days of the date of this Order, the parties shall meet and confer to establish a protocol

for and to carry-out the forensic inspection of Defendant’s personal computer, his personal

cellphone, any cloud or internet based document storage used in a personal capacity, and his

personal email account(s).

        IT IS FURTHER ORDERED that the parties shall submit briefs pertaining to the

threshold issues outlined by Defendant, including whether this matter is subject to FINRA’s

arbitration requirements, on the following schedule: Defendant’s brief shall be filed on or before
          Case 1:19-cv-03837-VSB Document 14 Filed 05/19/19 Page 2 of 2




May 29, 2019, Plaintiff’s opposition shall be filed on or before June 7, 2019, and Defendant’s

reply, if any, shall be filed on or before June 21, 2019.

SO ORDERED.

Dated: May 19, 2019
New York, New York
                                                            ______________________
                                                            Vernon S. Broderick
                                                            United States District Judge




                                                  2
